Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final office action is in response to the election/restriction filed on 11/24/2020. Claims 1-22, and 28 are pending. Claims 23-27 are non-elected. 
Election/Restrictions
Applicant’s election without traverse of claims 1-22 and 28 in the reply filed on 11/24/2020 is acknowledged. Applicant must withdraw or cancel the non-elected claims in the next entry. 
Claim Objections
Claims 7 and 18 are objected to because of the following informalities:  typo on line 10 where “requesting” should read “request”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “a group of multiple mobile communication devices” and claim 22 recites a set of multiple mobile communication devices” and it is unclear if these two group/set are the same. Claims 1 and 11 are similarly analyzed. 
Claim 13 recites the limitation “the segment on lines 3-4 and similarly, claim 2 and there is lack of antecedence basis for the limitation; dependent claims do not remedy the deficiency.
Claims 3 and 14 appear to omit process steps because it is unclear why there would be a second request sent from the first mobile device to the wireless base station if there were already the requested segment stored in the first mobile device as the specification appears to describe and claimed in dependent claims such as claim 4 or 15. 
Claims 4 and 15 recite the limitation “the first mobile communication device” and there is lack of antecedence basis for this limitation. Similarly in claims 5 and 16.
Claim 17 recites the limitation “the segment” on line 5 and in claim 6 and it is unclear if it is referring to the “first segment” recited in claim 12. Also claim is gibberish because it recites “the wireless base station in communication with a wireless base station via a first wireless communication link.”
Claim 19 recites the limitation “the segment” on line 6-7 and in claim 8 and it lacks antecedence basis. Claims 9 and 20 recite the same limitation on line 4 and lacks antecedence basis.
Claim 21 recites the limitation “the wireless base station” on lines 3-4 and in claim 10 and it is unclear if this is referring to the first wireless base station. Also it is unclear why a first wireless base station would be operable to receive stream content at a second wireless base station. The claim appears to refer to multiple independent wireless base stations in a network environment each with its respective group of mobile devices. Claim clarity is a problem. 
Claim 22 recites the limitation “the first mobile communication device” on line 5 and in claim 11 and lacks antecedence. Claim 22 recites “the segment” in line 2 and in claim 11 and lacks antecedence. Claims 11 and 22 also appear to omit process steps between ranking and selecting devices. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6, 7, 10, 12, 13, 14, 17, 18, 21, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Siegfried Luft (US 2019/0273800 A1, hereinafter Luft) in view of Brown et al. (US 2015/0149581 A1, hereinafter Brown).
Regarding claim 12, Luft teaches A system comprising: 
a content feed in which to receive a stream of content including multiple segments of content, [See Figures 1-8 to learn how content from content providers makes way to mobile environment; Par.[0124] alludes to segments of content cached in transparent caches];
a wireless base station, [Mobile Edge 113 in Figures 1-7, Vehicle 820 in Figure 8, TAP 1010 in Figure 10] operable to:
receive the stream of content, [for brevity Figure 8 is cited to show how content from content providers is accessible through caching or otherwise to the mobile environment/vehicle, but other figures 1-7 and associated description shows how content is made available to the passenger vehicle 820];
cache a first segment of content from the received stream of content, the first segment of content cached during which the first segment of content is temporarily available from the wireless base station, [Figure 5 among others shows how content from content providers are received and made accessible to the mobile environment 150; Figure 7 and 8 show Transparent Cache TIC 810 in the mobile environment Passenger Transport Vessel/Vehicle 820, where content is cached, see also Par.[0053]; Par.[0124] alludes to segments of content cached in transparent caches]; and
in response to receiving a respective request from each mobile communication device in a group of multiple mobile communication devices requesting the first segment of content, communicate the first segment of content from the wireless base station to each mobile communication device in the group, [Par.[0045] describes requests from user devices in the mobile environment (group of mobile communication devices) to access content; Par.[0049] describes Transparent Cache TIC 810 intercepting user device requests to serve content locally; Par. [0053]-[0054] describe the process steps involved in serving a user device request from the local cache TIC 810 in Figure 8, TIC 610 in Figure 7 and Par.[0055]; claim term group is not defined as anything and it could be all passengers in the vehicle and request processing from each of the user devices in the vehicle for the same content is the same];
Luft does not explicitly teach (content cached) for a window of time; 
Brown, in an analogous art, teaches (content cached) for a window of time, [claim limitation is interpreted as the obvious and well known idea that cached segments have associated TTL; Par.[0028] indicates a time window for which content segments are cached after which they are removed or expire];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to augment Luft to include content expiration. The motivation/suggestion would have been to always store segments that are current and not stale by refreshing the local cache to remove expired segments, [Brown: Figure 1].
Method claim 1 is a corresponding claim to system claim 12 and is rejected as above.
CRM claim 28 is a corresponding claim to system claim 12 and is rejected as above, [claim recites “storage hardware” and not “medium” and therefore, there is no 101 issue related to transitory signals/medium, see Applicant’s Specification Par.[0039], PGPub which says non-transitory].
Regarding claim 13, Luft and Brown disclose the system as in claim 12, and Luft teaches wherein the wireless base station is further operable to:
tune to the stream of content in response to receiving a request for the segment of content from a first mobile communication device in the group, [Par.[0049] or [0053] describes a streaming service such as Netflix and a user request from a mobile environment; Par.[0124] alludes to segments of content cached in transparent caches indicating what is well-known in that the content is requested for in segments]; and
in response to receiving a first request for the first segment of content over a wireless communication link between the first mobile communication device and the wireless base station, communicate the first segment of content over the wireless communication link to the first mobile communication device, [Mobile edge 113 and TIC 610 in Figure 7 or the connection manager 823 connecting the user devices in vehicle 820 in Figure 8 show that the mobile communication device connects over the connection manager +TIC manager/TIC + Intf together as the base station in the vehicle].
Method claim 2 is a corresponding claim to system claim 13 and is rejected as above.
Regarding claim 14, Luft and Brown disclose the system as in claim 13, and Brown teaches wherein the wireless base station is further operable to: in response to receiving a second request from the first mobile communication device during the window of time for the first segment of content, communicate the first segment of content from the wireless base station over the wireless communication link to the first mobile communication device, the first mobile communication device generating the second request in response to a second mobile communication device communicating a wireless message to the first mobile communication device requesting retrieval of the first segment of content from the wireless base station, [dependent claim is obvious over Luft in view of Brown for the same reasons as in claim 12. Claim language is ambiguous in that if the first mobile device is in possession of the first segment why would it forward the request to the wireless base station? Claim is interpreted in light of the specification as the first mobile device receiving a request from a second mobile device and not having the segment in its storage/cache and therefore, forwarding the request to the content server (~wireless base station); Figure 1 cache node (~first mobile device), Figure 7, 730 and 750 describe such a scenario where if there is a cache miss, the request is forwarded to the content server].
Method claim 3 is a corresponding claim to system claim 14 and is rejected as above.
Regarding claim 17, Luft and Brown disclose the system as in claim 12, and Luft teaches wherein the wireless base station resides on a multipassenger vehicle, [See Figure 8], the wireless base station in communication with a wireless base station via a first wireless communication link, [this limitation is garbled and why is the wireless base station in communication with itself over a first wireless communication link?], the wireless base station further operable to: receive the segment of content at the wireless base station over the first wireless communication link, [see previous comment and if the first wireless communication link is referring to the link between the base station and a first mobile device, See Figure 8 in Luft].
Method claim 6 is a corresponding claim to system claim 17 and is rejected as above.
Regarding claim 18, Luft and Brown disclose the system as in claim 17, Luft teaches wherein the group of mobile communication devices includes a first mobile communication device and a second mobile communication device, the first mobile communication device operated by a first passenger of the multi-passenger vehicle, the second mobile communication device operated by a second passenger of the multi-passenger vehicle, [Luft in Figure 8]; and
wherein the wireless base station, [Figure 8] is further operable to: i) in response to receiving a requesting for the first segment of content from the first mobile communication device during the window of time, communicating the first segment of content from the wireless base station to the first mobile communication device, and ii) in response to receiving a requesting for the first segment of content from the second mobile communication device during the window of time, communicating the second segment of content from the wireless base station to the second mobile communication device, [claim limitation is verbose but it depicts a scenario where different passengers in the vehicle request the same segment; Par.[0045] describes requests from user devices in the mobile environment (first or second mobile communication device in the vehicle in Figure 8) to access content; Par.[0049] describes Transparent Cache TIC 810 intercepting user device requests to serve content locally; Par. [0053]-[0054] describe the process steps involved in serving a user device request from the local cache TIC 810 in Figure 8, TIC 610 in Figure 7 and Par.[0055]].
Method claim 7 is a corresponding claim to system claim 18 and is rejected as above.
Regarding claim 21, Luft and Brown disclose the system as in claim 12, and Luft teaches wherein the wireless base station is a first wireless base station in a network environment;
wherein the group is a first group of mobile communication devices, the wireless base station [which wireless base station, first?] further operable to:
receive the stream of content at a second wireless base station in the network environment, [claim is unclear in that why would an unspecified wireless bases station operate to receive content at a second base station?];
cache the first segment of content from the received stream of content, the first segment of content temporarily cached for a window of time; and 
in response to receiving a respective request from each mobile communication device in a second group of multiple mobile communication devices requesting the first segment of content from the second wireless base station during the window of time, communicate the first segment of content from the second wireless base station to each mobile communication device in the second group, [claim is vague and unclear but is interpreted as reciting multiple and separate network environment (as in separate vehicles) each with its own base station and group of mobile devices; Luft in Figure 8 shows one vehicle but extends the concept to multiple vehicles as in multiple trains or other passenger vehicles on tracks or roads; See MPEP 2144.04.VI.B for duplication of parts].
Method claim 10 is a corresponding claim to system claim 21 and is rejected as above.
Claims 4, 5, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Luft in view of Brown and in further view of Lee et al. (US 2009/0254599 A1, hereinafter Lee).
Regarding claim 15, Luft and Brown disclose the system as in claim 12, and Luft and Brown do not explicitly teach wherein the first mobile communication device is operable to: from the first mobile communication device, communicate the first segment of content to the second mobile communication device in response to the second mobile communication device communicating a request to the first mobile communication device for the first segment of content, [the claim term “the first mobile communication device” lacks antecedence as there is no first mobile communication device in claim 12];
Lee in an analogous art, teaches from the first mobile communication device, communicate the first segment of content to the second mobile communication device in response to the second mobile communication device communicating a request to the first mobile communication device for the first segment of content, [Par.[0065] describes storing content segments in a peer unit, such as a second receiving unit and the content segments are communicated to the requesting unit, the first receiving unit]; it would have been obvious to one of ordinary skill in the art before the effective filing date to modify peer devices exchanging content. The motivation/suggestion would have been to provide and share resources among multiple peer devices in a mesh network, [Lee: Par.[0028]].

Regarding claim 16, Luft and Brown disclose the system as in claim 12, and Luft teaches wherein the wireless base station is further operable to: in response to receiving a first request for the first segment of content over a wireless communication link between the first mobile communication device and the wireless base station, communicate the first segment of content over the wireless communication link to the first mobile communication device, [Par.[0045] describes requests from user devices in the mobile environment (group of mobile communication devices) to access content from the TIC; Par.[0049] describes Transparent Cache TIC 810 intercepting user device requests to serve content locally; Par. [0053]-[0054] describe the process steps involved in serving a user device request from the local cache TIC 810 in Figure 8, TIC 610 in Figure 7 and Par.[0055]]; Luft and Brown does not explicitly teach wherein the first mobile communication device communicates the first segment of content from the first mobile communication device to the second mobile communication device in response to the second mobile communication device transmitting a wireless message to the first mobile communication device requesting the first segment of content;
Lee in an analogous art, teaches wherein the first mobile communication device communicates the first segment of content from the first mobile communication device to the second mobile communication device in response to the second mobile communication device transmitting a wireless message to the first mobile communication device requesting the first segment of content, [Par.[0065] describes storing content segments in a peer unit, such as a second receiving unit and the content segments are communicated to the requesting unit, the first receiving unit]; it would have been obvious to one of ordinary skill in the art before the effective filing date to modify peer devices exchanging content. The motivation/suggestion would have been to provide and share resources among multiple peer devices in a mesh network, [Lee: Par.[0028]].
Method claim 4 is a corresponding claim to claim 15 and is rejected as above.
Method claim 5 is a corresponding claim to claim 16 and is rejected as above. 
Claims 8, 9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Luft in view of Brown and in further view of DiVincenzo et al. (US 2017/0054800 A1, hereinafter DiVincenzo).
Regarding claim 19, Luft and Brown disclose the system as in claim 12, and they do not explicitly teach wherein the window of time is a moving window of time, the wireless base station further operable to: receive a second segment of content from the stream of content during the moving window of time; and replace the first segment of content in a cache with the second segment of content, the cache storing fewer than two segments of content associated with the segment of content at any time;
DiVincenzo in an analogous art, teaches wherein the window of time is a moving window of time, the wireless base station further operable to: receive a second segment of content from the stream of content during the moving window of time; and replace the first segment of content in a cache with the second segment of content, the cache storing fewer than two segments of content associated with the segment of content at any time, [claim is interpreted as prefetching the next consecutive segment to the one that was requested or in anticipation of a request and progressively replacing the oldest segment and therefore, there are two segments per stream in the cache at any time; Note that Luft caches segments in anticipation of requests in the TIC and Brown puts a time limit on how long they stay in the cache; the semantics of “moving time window” should be brought up to the independent claim to give definition to the claim term “window of time” in claim 12; Abstract describes prefetching from the origin server (by the distribution server ~wireless base station) segments in anticipation of requests in particular time intervals and cache segments are replaced from the previous interval with segments from current interval and so on; Par.[0032]-[0034] among others describe the workflow in the context of first, second and third segments request/retrieval process; Par.[0034], Figure 3 and Par.[0037] describing two-caching slots for segmented caching supports the claim limitation]; 
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luft and Brown to include a prefetch time interval that mirrors 2 slot segmented caching. The motivation/suggestion would have been to the benefit of the segmented caching of some embodiments, whereby the distribution server 220 cache is not disproportionately consumed by the streaming content and the cache only maintains copies of temporally relevant segments of the streaming content, [DiVincenzo: Par.[0034], Figure 3].
Method claim 8 is a corresponding claim to claim 19 and is therefore, rejected as above.
Regarding claim 20, Luft and Brown disclose the system as in claim 12, and they do not explicitly teach wherein the first segment of content is temporarily cached in a repository during the window of time until a second segment of content is received from the stream of content, the first segment of content transmitted in a first timeslot of a sequence of timeslots in which the segment of content transmitted, the second segment of content transmitted in a second timeslot of the sequence of timeslots, the second timeslot being a next timeslot in the sequence with respect to the first timeslot, the repository storing fewer than three segments of the content of the stream of content at any time;
DiVincenzo in an analogous art, teaches wherein the first segment of content is temporarily cached in a repository during the window of time until a second segment of content is received from the stream of content, the first segment of content transmitted in a first timeslot of a sequence of timeslots in which the segment of content transmitted, the second segment of content transmitted in a second timeslot of the sequence of timeslots, the second timeslot being a next timeslot in the sequence with respect to the first timeslot, the repository storing fewer than three segments of the content of the stream of content at any time, [claim is interpreted as prefetching the next consecutive segment to the one that was requested or in anticipation of a request and progressively replacing the oldest segment and therefore, there are two segments per stream in the cache at any time; Abstract describes prefetching from the origin server (by the distribution server ~wireless base station) segments in anticipation of requests in particular time intervals, one segment at a time (~time slots) and cache segments are replaced from the previous interval with segments from current interval and so on; Par.[0032]-[0034] among others describe the workflow in the context of first, second and third segments request/retrieval process, transmitted one segment at a time (~first or second timeslots) with a prefetch time interval of two segments; Par.[0034], Figure 3 and Par.[0037] describing two-caching slots for segmented caching supports the claim limitation (~fewer than three segments in the cache)]; 
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luft and Brown to include a prefetch time interval that mirrors 2 slot segmented caching. The motivation/suggestion would have been to the benefit of the segmented caching of some embodiments, whereby the distribution server 220 cache is not disproportionately consumed by the streaming content and the cache only maintains copies of temporally relevant segments of the streaming content, [DiVincenzo: Par.[0034], Figure 3].
Method claim 9 is a corresponding claim to claim 20 and is therefore, rejected as above.
Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Luft in view of Brown and in further view of Liu et al. (US 2017/0230448 A1, hereinafter Liu).
Regarding claim 22, Luft and Brown disclose the system as in claim 12, and Luft teaches wherein the wireless base station is further operable to receive a request for access to the segment of content from a second communication device; identify a set of multiple mobile communication devices, which includes the first mobile communication device, are wirelessly connected to the wireless base station and receiving the stream of content from the wireless base station, [Par.[0049] or [0053] describes a streaming service such as Netflix and a user request from a mobile environment; Par.[0045] describes requests from user devices in the mobile environment (group of mobile communication devices) to access content; Par.[0049] describes Transparent Cache TIC 810 (~wireless base station) intercepting user device requests to serve content locally; Par. [0053]-[0054] describe the process steps involved in serving user devices from the local cache TIC 810 in Figure 8, TIC 610 in Figure 7 and Par.[0055]]; 
Luft and Brown do not explicitly teach (to) rank the multiple mobile communication devices in the set based on an ability of the multiple mobile communication devices in the set to provide the second mobile communication device access to the wireless base station to communicate with the second mobile communication device; and notify the second mobile communication device to communicate through a selected mobile communication device in the set to the wireless base station;
Liu in an analogous art, teaches (to) rank the multiple mobile communication devices in the set based on an ability of the multiple mobile communication devices in the set to provide the second mobile communication device access to the wireless base station to communicate with the second mobile communication device; and notify the second mobile communication device to communicate through a selected mobile communication device in the set to the wireless base station, [claim limitation is interpreted as selecting a “master” device which all other devices use to communicate with the wireless base station; however, claim language is deficient in that it omits the step between ranking and selecting; Par.[0024] describes selecting a master from among peer devices to communicate with a cloud server (~wireless base station) based on some policy (~ability) and other devices are notified to communicate using the master device; Figure 3 shows the device with the highest score (ranking) communicates with the cloud service and Figure 4 shows that all communication with the cloud service passes through the master device];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luft to include a device that solely interacts with the TIC on behalf of other devices. The motivation/suggestion would have been benefit of assigning additional load to a device that has additional resources such higher signal strength or power, [Liu: Par.[0024]].
Method claim 11 is a corresponding claim to system claim 22 and is therefore, rejected as above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383.  The examiner can normally be reached on 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PADMA MUNDUR/Primary Examiner, Art Unit 2441